Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “168” see paragraph [080].   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  In claim 1, line 16 “shopping mode” should be changed to “shopping cart mode” to provide consistency with the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 2 recites “lateral wheel supporting struts supporting a rear wheel”. Line 10 recites “the rear wheel supporting strut”. It is unclear in line 10 to which of the lateral wheel supporting struts is being referenced. The Examiner suggests changing “the rear wheel supporting strut” to “one of the rear wheel supporting struts”. 
Further, in claim 1, line 14, the use of the term “easy” renders the claim unclear. While the specification has provided a basis for a quick release mechanism, the use of the term “easy” is a subjective term that is not well defined. The examiner suggests deleting the word “easy” and replacing it with “quick”. It the term “easy” is also found in claim 6, line 6, claim 11, line 4, and claim 18 line 4. The examiner suggests deleting the term “easy” from each of these claims as well. (see MPEP 2173.05(b)IV.
Further various of the claims recite “luggage cart type” or “shopping cart type” (see in claim 1, line 22; claim 1, line 28;  claim 3, line 21;  claim 4, line 9;  claim 7, lines 25 and 31;  claim 13, lines 2 and 5;  claim 15, line 32;  claim 16, lines 7 and 9.) The addition of the term “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite (see MPEP 2173.05(b) III.). 
Regarding claim 3, in lines 18 and 19, each instance of “the attachment area” lacks antecedent basis. 
Regarding claim 4, in line 8 and claim 9, line 8 “improved” is a relative term and it is not clear what the stability is being compared to. The Examiner suggests deleting the term “improved”. 
Regarding claim 5, in line 4 and claim 10, line 4, “greater” is a relative term and it is not clear what the stability is being compared to. The Examiner suggest deleting the term “greater”.
Regarding claim 7, line the last line the phrase “and the like” renders the claim indefinite, since the claim includes elements not actually disclosed (those encompassed by “and the like”) and as such the scope of the claim is unclear. See MPEP 2173.05(d)
Regarding claim 15, line 16 recites “a supporting strut”. It is unclear if this supporting strut is intended to be one of the “a plurality of supporting lateral struts” of lines 4 and 5 or a different strut. Based on the specification, this strut is one of the lateral struts. The Examiner suggests changing “a supporting strut” in line 16 to “one of the supporting lateral struts”
Allowable Subject Matter
Claims 19-20 are allowed.
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 & 15;
The elements for an auxiliary frame, “…at least one supporting side frame member interconnecting said at least one lateral frame member and said at least one transverse frame member…” (Claim 1, Lines 5-8; Claim 15, Lines 5-7) in combination with the limitations of “…a detachable elongated axle member adapted for attachment to and easy detachment from each said at least one lateral frame member and said at least one transverse frame member; a plurality of auxiliary wheels rotatably mounted on said detachable elongated axle member; and at least one swivel caster auxiliary wheel attached to said at least one lateral frame member,…” (Claim 1, lines 14-19; Claim 15, Lines 21-28) were not reasonably suggested from the prior art. 
Claim 7; 
The elements of an auxiliary frame in lines 6-12, “…an upper auxiliary wheel system rack frame member; at least one supporting side frame member attached to said upper auxiliary wheel system rack frame member and adapted for attachment to the rear wheel supporting struts of the foldable bike so that said upper auxiliary wheel system rack frame member is positioned adjacent an upper portion of the rear wheel during an unfolded, ridable, orientation of the bike…” in combination with the limitations in lines 12-22 for an “attachment receptacle”, “detachable axle”, and “swivel caster” were not deduced from the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of relevant auxiliary frames for bicycles is made on the included PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYLES A HARRIS/Examiner, Art Unit 3611                                                                                                                                                                                                        
/RUTH ILAN/Primary Examiner, Art Unit 3616